BEA, Circuit Judge,
Concurring.
I separately concur to state that I would also reverse on the grounds that the district court: (1) abused its discretion in *135admitting evidence of the domestic dispute which preceded the arrest; (2) committed plain error in admitting the daughter’s written statement; and (3) abused its discretion in admitting the tape recording of the wrife’s 911 call.
First, testimony regarding the domestic dispute was more prejudicial that probative and should have been excluded under Fed.R.Evid. 403. In general, courts will allow the prsecution to present evidence of “other acts” where such evidence is “inextricably intertwined” with the offense. See, e.g., United States v. Vizcarra-Martinez, 66 F.3d 1006, 1012 (9th Cir.1995); see also United States v. Daly, 974 F.2d 1215, 1216 (9th Cir.1992) (prosecutor may introduce evidence of defendant’s participation in a “shootout” to prove “possession” element). Moreover, courts will generally allow a prosecutor latitude to present a “coherent and comprehensible story” to the jury. See Vizcarra-Martinez, 66 F.3d at 1012. Here, however, detailed testimony regarding the domestic dispute was not “necessary” to present a “coherent and comprehensible story.” Rather, the domestic dispute had nothing to do with possession of the ammunition, except to explain why the wife hid the five .22 rounds by taping them under a bathroom shelf. Accordingly, the district court abused its discretion in allowing testimony regarding the domestic dispute.
Second, the admission of the daugher’s written statement was plain, unvarnished hearsay. There is note even a colorable exception to the hearsay rule, and if there were, there is no foundational testimony that the daughter was unavailable to testify. Under Johnson v. United States, 520 U.S. 461 (1997), the admission of such statemnt was plain error.
Finally, as with the daughter’s written statement, the admission of the tape recording is plain inadmissible hearsay, and the district court’s admission of this evidence was an abuse of discretion.